Proceeding pursuant to CPLR article 78 (transferred to this Court by order of the Supreme Court, entered in Albany County) to review a determination of the Commissioner of Correctional Services which found petitioner guilty of violating a prison disciplinary rule.
At the conclusion of a tier III disciplinary hearing, petitioner was found guilty of using a controlled substance. That determination was affirmed on administrative appeal, prompting petitioner to commence this CPLR article 78 proceeding.
We confirm. The misbehavior report, together with the positive urinalysis test results and related documentation, as well as the hearing testimony provide substantial evidence to support the determination of guilt (see Matter of Hoover v Goord, 38 AD3d 1069, 1070 [2007], lv denied 8 NY3d 816 [2007]). Con*1024trary to petitioner’s assertion, the record reveals that the appropriate foundation was established for the introduction of and reliance upon the drug test results (see 7 NYCRR 1020.5; Matter of Pollard v Goord, 18 AD3d 1041, 1041-1042 [2005]). Petitioner’s remaining contentions have been scrutinized and found to be unpersuasive.
Crew III, J.P., Peters, Carpinello, Mugglin and Rose, JJ., concur. Adjudged that the determination is confirmed, without costs, and petition dismissed.